___________

                           No. 95-2601
                           ___________


Keith Brown,                     *
                                 *
          Appellant,             *
                                 *
     v.                          *
                                 *   Appeal from the United States
Larry G. Scott; Michael          *   District Court for the
Bowersox; Donald Roper; Fred     *   Eastern District of Missouri.
Johnson; Maggie Pashea; Debbie   *
Hollman; Stephen Jennings;       *       [UNPUBLISHED]
Leland Mills,                    *
                                 *
          Appellees.             *

                           ___________

                  Submitted:   January 18, 1996

                       Filed: January 23, 1996
                            ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.


     Keith Brown El, a Missouri inmate, appeals the district
court's1 grant of summary judgment to defendants in his 42 U.S.C.
§ 1983 action. Having carefully reviewed the entire record and the
parties' submissions, we conclude the judgment of the district
court was correct. Accordingly, we affirm. See 8th Cir. R. 47B.




    1
     The Honorable Carol E. Jackson, United States District Judge
for the Eastern District of Missouri.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-